In the Missouri Court of Appeals
              Eastern District
JUNE 30, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED99694    STATE OF MISSOURI, RES V JARED WILLIAMS, APP

2.   ED99912 BILLY RAY FOWLER, APP V STATE OF MISSOURI, RES

3.   ED100095 JANNIE MULLINS, APP V JAMES MULLINS, JR., RES

4.   ED100195 DOUGLAS G. DRAPER, RES V. CASHNER LLC, ET AL, APP

5.   ED100225 SHAOWEI DAI, RES V. JASON A. MAXSON, APP

6.   ED100374 RODNEY FOSTER, APP V STATE OF MISSOURI, RES

7.   ED100375 WILLIE L. GUNN, APP V STATE OF MISSOURI, RES

8.   ED100547 LONNIE SNELLING, APP V. PAMELA SNIPES, ET AL, RES